SMART, Presiding Judge,
concurring.
I concur in the decision. Over four years passed from the date of the filing of the action to the date that the motion to dismiss was filed with absolutely no activity on the part of plaintiff.
At the time of the hearing on the motion to dismiss for want of prosecution, Mrs. Bowe appeared by newly retained counsel, who informed the court that Mrs. Bowe’s original counsel had been appointed an associate circuit judge and that Mrs. Bowe had sought another attorney as substitute counsel, only to learn that new counsel had determined he had a conflict of interest. No dates were provided as to these events. Neither Mrs. Bowe nor anyone else testified. It cannot be said that Mrs. Bowe made a showing she had prosecuted her claim with reasonable diligence. However, Mrs. Bowe’s new counsel announced he was ready for trial, and requested a trial date.
I write separately to state my view that ordinarily, the announcement that plaintiff is ready to try the case should be sufficient to warrant the denial of a motion to dismiss for want of prosecution, and the granting of a trial date, especially when there is no apparent reason to doubt that the plaintiff is ready to try the case. Vonder Haar Concrete Co. v. Edwards-Parker, 561 S.W.2d 134 (Mo.App.1978) (held abuse of discretion to dismiss for failure to prosecute where such dismissal occurred on the day the case was to be tried and plaintiff was ready to proceed). Kralik, cited in the principal opinion, should not be understood as discounting the fact that plaintiff announced ready for trial. The court in Kra-lik noted that plaintiff, in spite of his claim that he was ready for trial, was not in fact ready due to the outstanding motions which had been pending some thirty months and remained unruled. 673 S.W.2d at 449.
If this case involved a considerably shorter period of time, or involved a showing of some acts of diligence on the part of plaintiff, there would be an appearance of arbitrariness about the dismissal in view of plaintiff’s declared readiness for trial. Here, however, the age of the case, together with the total lack of activity on the part of plaintiff, were factors which surely weighed heavily in favor of dismissal. The file reflects that the able trial court took all these matters into consideration. There was no abuse of discretion.